Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2 as filed on 7/31/2019 are currently pending and considered below.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 of the Alice/Mayo Test
Claims 1-2 are within the four statutory categories. 

Step 2A of the Alice/Mayo Test - Prong One
Claim 1, which is a representative claim for all claims 1-2, recites: A poison diagnostic device, comprising:
a central processing unit in communication with a database and having machine learning technology incorporated therein;
an interface configured to provide a display, the interface configured to communicate with the central processor;
one or more poison registry databases in communication with the central processing unit;
a plurality of data stored within the database and relating to poison symptoms; and
the interface having a plurality of input criteria associated with poison symptoms;
wherein the central processing unit is configured to receive a plurality of data points associated with the plurality of input criteria and correlate the plurality of data points to the database to provide an output; and
wherein the output is a diagnostic sheet providing a correlation between the plurality of data points and possible poison causes.

The Examiner submits that the foregoing underlined limitations constitute: (a) “a mental process.” For example, a medical professional may evaluate data associated with poison symptoms and make judgments or provide an opinion regarding possible poison causes. 
Independent claim 2 contains nearly identical limitations, and is similarly rejected. 

Step 2A of the Alice/Mayo Test - Prong Two
A poison diagnostic device, comprising:
a central processing unit in communication with a database and having machine learning technology incorporated therein;
an interface configured to provide a display, the interface configured to communicate with the central processor;
one or more poison registry databases in communication with the central processing unit;
a plurality of data stored within the database and relating to poison symptoms; and
the interface having a plurality of input criteria associated with poison symptoms;
wherein the central processing unit is configured to receive a plurality of data points associated with the plurality of input criteria and correlate the plurality of data points to the database to provide an output; and
wherein the output is a diagnostic sheet providing a correlation between the plurality of data points and possible poison causes.

The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below. Claim 1 is not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception– for example, the recitation of “A poison diagnostic device,” (para, 0012)  “a central processing unit,” (para. 0013) “having machine learning technology incorporated therein,” (para. 0019) “an interface configured to provide a display,” (para. 0013) “a database,” (para. 0013) which amounts to merely invoking a computer as a tool to perform the abstract idea, see MPEP 2106.05(d).
Extra-solution Activity/Data Gathering – for example, the recitation of “in communication with,” and “the interface configured to communicate with the central processor” which amounts to receiving or transmitting data over a network, see MPEP 2106.04(d).
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of “one or more poison registry databases,” which amounts to limiting the abstract idea to the field of healthcare, see MPEP 2106.04(d).

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations that have been recognized as well-understood, routine, and conventional activity in particular fields.
The limitation of “A poison diagnostic device, comprising: a central processing unit” amounts to elements that have been recognized as well-understood, routine, and conventional activity, as demonstrated by:
U.S. Patent Publication No. 2018/0325385 to Deterding (“processor,” para. 0048);
U.S. Patent Publication No. 2014/0006055 to Seraly (“processor,” para. 0078).
The limitation of “a database” amounts to elements that have been recognized as well-understood, routine, and conventional activity, as demonstrated by:
U.S. Patent Publication No. 2017/0116373 to Ginsburg, at para. 0142;
U.S. Patent Publication No. 2018/0043182 to Wu, et al., at para. 0097.
The limitation of “machine learning technology” amounts to elements that have been recognized as well-understood, routine, and conventional activity, as demonstrated by:
U.S. Patent Publication No. 2017/0116373 to Ginsburg, at para. 0221;
U.S. Patent Publication No. 2018/0043182 to Wu, et al., at para. 0028.
The limitation of “an interface configured to provide a display” amounts to elements that have been recognized as well-understood, routine, and conventional activity, as demonstrated by:
U.S. Patent Publication No. 2008/0052126 to Sasai at 0070;
U.S. Patent Publication No. 2014/0184608 to Robb at 0030.
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-2 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “correlate the plurality of data points to the database.” It is unclear how data can be correlated to a database. Claim 2 includes a nearly identical limitation, and is similarly rejected. 
The limitation will be construed as, “correlate the plurality of data points to the plurality of data stored within the database.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Publication No. 2016/0378945 A1 to Mian (“Mian”) in view of “Using Poison Center Data for National Public Health Surveillance for Chemical and Poison Exposure and Associated Illness” to Wolfkin, et. al. (“Wolfkin”)
Regarding claim 1, Mian discloses: 
A diagnostic device, comprising: (Mian, 0040: client device) 
a central processing unit (Mian, 0040: one or more processors) in communication with a database (Mian, 0060: database) and having machine learning technology incorporated therein; (Mian, 0060: machine learning techniques are part of the Boolean network on the database) 
an interface configured to provide a display, (Mian, 0040: user interface module) the interface configured to communicate with the central processor; (Mian, 0040: the interface is linked to the one or more processors) 
one or more registry databases in communication with the central processing unit; (Mian, 0050: the datasets are stored on a database, and are construed as the registry database because the datasets include data from a number of patients to determine correlations between patient actions and disease which performs the same function as the claimed registry database)
a plurality of data stored within the database; and (Mian, 0050: the datasets include data regarding patient actions and disease)
wherein the central processing unit is configured to receive a plurality of data points associated with the plurality of input criteria (Mian, 0048: the inputs include actions, such as refraining from consuming a particular food, which are which are associated with the medical condition/disease, construed as the input criteria) and correlate the plurality of data points to the database; and (Mian, 0050: the system determines correlations between patient actions and disease symptoms)
Mian does not explicitly disclose, but Wolkin teaches that it is old and well known in the art of healthcare to include a poison diagnostic device (Wolkin, page 1: National Poison Data System, NPDS)
a poison registry database (Wolkin, page 2, “Call Volume Surveillance”: the NPDS database)
data relating to poison symptoms; (Wolkin, page 1: data a from all 57 US poison centers)
input criteria associated with poison symptoms; (Wolkin, page 2: data elements such as demographics, exposure information, etc)
provide an output; and (Wolkin, page 3: NPDS sends out an automated e-mail alert)
wherein the output is a diagnostic sheet providing a correlation between the plurality of data points and possible poison causes. (Wolkin, page 3: the e-mail alert is sent when a call matches a case definition, such as a human exposure to arsenic or ricin, see Table)
Therefore, it would have been obvious to one with ordinary skill in the art of healthcare at the time of filing to modify Mian to include the poison related data, as taught by Wolkin because Wolkin teaches that the correlative determinations can be used to identify poisonings with the motivation of improving patient health. (Wolkin, page 5, Discussion).

Regarding claim 2, Mian discloses: 
A method of diagnosing, the method comprising: (Mian, Title: client device) 
providing a central processing unit (Mian, 0040: one or more processors) connected to a database, (Mian, 0060: database) the database having a plurality of data; (Mian, 0050: the datasets include data regarding patient actions and disease)
providing an interface with a display; (Mian, 0040: user interface module)  
receiving a plurality of data points associated with the plurality of input criteria; and (Mian, 0048: the inputs include actions, such as refraining from consuming a particular food, which are which are associated with the medical condition/disease, construed as the input criteria)
correlating the plurality of data points to the database (Mian, 0050: the system determines correlations between patient actions and disease symptoms) through machine learning technology; (Mian, 0060: machine learning techniques are part of the Boolean network on the database)
Mian does not explicitly disclose, but Carpenter teaches that it is old and well known in the art of healthcare to include a method of poison diagnosis (Wolkin, page 1: National Poison Data System, NPDS)
data relating to poison symptoms; and (Wolkin, page 1: data a from all 57 US poison centers)
input criteria associated with poison symptoms; (Wolkin, page 2: data elements such as demographics, exposure information, etc)
provide an output; and (Wolkin, page 3: NPDS sends out an automated e-mail alert)
wherein the output is a diagnostic sheet providing a correlation between the plurality of data points and possible poison causes. (Wolkin, page 3: the e-mail alert is sent when a call matches a case definition, such as a human exposure to arsenic or ricin, see Table)
Therefore, it would have been obvious to one with ordinary skill in the art of healthcare at the time of filing to modify Mian to include the poison related data, as taught by Wolkin because Wolkin teaches that the correlative determinations can be used to identify poisonings with the motivation of improving patient health. (Wolkin, page 5, Discussion).

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHYAM M GOSWAMI
Examiner
Art Unit 3686

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626